FILE)
UNITED STATES DISTRICT COURT U.S. BISTRIG 7 COURT

DISTRICT OF MARYLAND DISTRICT AF AAYLAK
Chambers of | 2020 HER West PonBard Street
Etlen Lipton Hollander . ; Fattinore.. Maryland 21201
District Court Judge ur prfi ‘410; yogadra2
Brees

 

ay __DEPUTY
March 11, 2020 .

MEMORANDUM TO COUNSEL

Re: Baltimore Scrap Corp. v. Executive Risk Specialty Insurance Co., et al.
Civil Action No. ELH-18-2743

Dear Counsel:

As you know, plaintiff Baltimore Scrap Corporation (“Baltimore Scrap”) sued defendants
Executive Risk Specialty Insurance Company (“Executive”) and RLI Insurance Company (“RLI”),
alleging breach of contract regarding insurance coverage “for a series of thefts” that occurred in
one of Baltimore Scrap’s scrap yards. ECF 1, 41. RLI timely answered the suit. ECF 24. The
claim against Executive has been dismissed. See ECF 26; ECF 27; ECF 33.

’ On May 23, 2019, I entered a Scheduling Order. ECF 29. Among other things, it set the
close of discovery for December 2, 2019, and the deadline for dispositive pretrial motions as
January 6, 2020. /d at 1. Thereafter, on November 15, 2019, Baltimore Scrap obtained new
counsel. ECF 36.

In the interim, on October 21, 2019, well before the deadline in the Scheduling Order,
Baltimore Scrap filed a motion for partial summary judgment as to defendant RLI. ECF 35 (the
“Summary Judgment Motion”). Curiously, RLI did not timely file an opposition to the Summary
Judgment Motion. See Docket. But, months later, RLI filed a motion for leave to file an opposition
to the Summary Judgment Motion, and to file a cross motion for summary judgment. ECF 37 (the
“RLI Motion”). It has also filed a “Consent Motion to Modify/Reset the Scheduling Order.” ECF
38 (the “Scheduling Motion”). There, RLI asks for additional time to respond to the Summary
Judgment Motion and to “conduct limited discovery of the Plaintiff.” ECF 38, 4 9.

RLI claims that, on or about November 15, 2019, RLI sought plaintiffs consent for an
extension of time to respond to the Summary Judgment Motion, because “RLI needed additional
time to conduct further investigations.” ECF 37, | 3. According to RLI, plaintiff's counsel
“consented to the late filing...” /d@ Further, RLI asserts: “Counsel for both parties agreed to
extend the response time and modify the scheduling order on the condition [that] RLI produces
documents in response to the Plaintiffs request for the production of documents.” ECF 38, { 8.
But, no “proposed date was agreed upon.” ECF 37, § 3.

RLI contends that it complied and produced documents to plaintiff on November 25, 2019.
ECF 38, 7 8. However, according to RLI: “The Plaintiff nas recently informed RLI that it was
withdrawing its consent due to the lengthy delay.” ECF 37, § 3.
Defense counsel certainly should have sought an extension from the Court. The Court
could have ruled on the Summary Judgment Motion, thinking it was unopposed.

Nevertheless, I am amenable to a modification of the Scheduling Order. The management
of litigation is within “the inherent power” of the Court. See Link v. Wabash R. Co., 370 U.S. 626,
630-631 (1962) (discussing “the control necessarily vested in courts to manage their own affairs
so as to achieve the orderly and expeditious disposition of cases.”).

In my view, it is an inefficient use of the Court’s strained resources to decide claims in this
case on a piecemeal basis, and before discovery is completed. The Summary Judgment Motion is
premature because it was filed before the completion of discovery. “Summary judgment before
discovery forces the non-moving party into a fencing match without a sword or mask.” McCray
v. Maryland Dept. of Transp., 741 F.3d 480, 483 (4th Cir. 2014).

Moreover, I do not want the Summary Judgment Motion to languish on my docket while
discovery is conducted. Therefore, I shall deny the Summary Judgment Motion (ECF 35) as
premature, without prejudice to the right of plaintiff to renew this motion once discovery is
completed.

I shall also deny the RLI Motion (ECF 37), as moot. And, I shall grant the Scheduling
Motion (ECF 38).

The following deadlines shall govern:

DEADLINES

April 15, 2020: Discovery deadline; submission of status

“report

April 22, 2020: | Responses to requests for admission (if any)

May 1, 2020: Deadline for plaintiff's motion for summary
judgment

May 15, 2020: | Deadline for defendant’s opposition and

, cross motion for summary judgment

May 29, 2020: Deadline for plaintiff's reply and opposition
to defendant’s cross motion for summary
judgment

June 15, 2020: Deadline for defendant’s reply
Despite the informal nature of this Memorandum, it is an Order of the Court and the Clerk
is directed to docket it as such.

Sincerely,

/s/
Ellen Lipton Hollander
United States District Judge
